The real contention in appellants' motion for a rehearing seems to be, that if a married woman buys land, paying part of the purchase money with her separate property, and executes notes for the balance, that she can not by paying off her own notes with her own money obtain title to the land, but would only own an interest in the land equal to the amount she paid in cash. The only question to be determined was as to whether the land was purchased in good faith by the wife, and she has the same right to purchase land on credit as she would have to buy it for cash. There can be no reason for establishing different rules on the subject. We have seen no case that holds, that when a married woman buys land and pays for it partly in cash, that in order to make the land her separate property she must have a reserve fund with which to cancel the future indebtedness. In this case the deferred payments have been settled by the mother of Mrs. Kahn and a gift of the whole indebtedness made to her. According to the proof in the case not a dollar of Kahn's money has gone to pay for the land in controversy, but it has all come from his wife. Appellants levied on, if anything, a possible interest that the husband might acquire if he had paid for the land, instead of his wife; but before the trial the wife actually paid the whole of the purchase money, and had a perfect title to her land.
In the case of Schuster v. Bauman Jewelry Company, 79 Tex. 180
[79 Tex. 180], the facts in regard to one of the tracts of land in controversy were very like the ones in this case, and the court says: "That tract of land was purchased for and conveyed to her, and at the time of the purchase she paid $100 in money given to her by her mother. There were two deferred payments, each for $100, for which she and her husband gave their *Page 150 
promissory notes to the grantors in the conveyance. These notes were paid with money borrowed by her for that purpose. The money so borrowed was repaid with funds given by her mother after the deed was executed."
In the Schuster case the wife did not have the money with which to pay the purchase money, but borrowed it, and afterwards repaid it with funds given her by her mother. In this case Mrs. Kahn paid out of her separate funds $600 cash, and gave notes signed by herself and husband for the deferred payments, and her mother paid off the purchase money notes and gave them to her daughter. As to the other tract of land mentioned in the Schuster case, the wife had made no payment, as it was shown that the pony was community property, and there was nothing to render the land separate property except the fact that Mrs. Schuster gave notes for the deferred payments, and the court held that this was not sufficient.
We are of the opinion that the motion for a rehearing is not meritorious, and it is overruled.
Motion overruled.
Chief Justice JAMES did not sit in this matter.